DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II (Fig 4) in the reply filed on 4/20/2022 is acknowledged.  The traversal is on the ground(s) that Species II should also include Fig 5.  This is not found persuasive because Figs 5a-5b is directed to a stack of cups.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notches having same width as nominal portions in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 fails to further limit the parent claim because the claims are directed to a cup; however, claim 19 recites a beverage ingredient and a foil which are not structurally part of the cup.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 11, 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear how the outer diameter of the cup around the notches can be substantially larger than the diameter of the opening since the disclosure shows the opening at the flange having the largest diameter from the conical sidewall.  Furthermore, “the step surface” lack antecedent basis.
Regarding claim 11, “the annular recess” lacks antecedent basis.
Regarding claim 19, the scope of the claims is unclear because the claims are directed to a cup; however, a beverage ingredient and a foil are structurally separate from a cup.  For purposes of examination, the claims will be treated as the cup capable of functioning with a 
beverage ingredient and foil.  However, clarification of the scope of the claims is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,124,120 to Day.
Regarding claim 1, Day discloses a stackable cup for producing a beverage capsule (intended use), comprising a side wall (A-D, Fig 1), extending between a bottom end and top end, a flange (6) arranged at top end of the side wall, the side wall defining an interior of the cup, the flange defines an opening towards interior of the cup, wherein a plurality of deformable stacking notches (20) which outwardly protrude from an outer surface of the side wall, wherein the notches are inwardly deformable to a deformed state upon introduction of a radially inward force and wherein the notches are in the deformed state, substantially flushed with the outer surface of the side wall (Figs 3, 5, col. 3, ll. 66-68, col. 4, ll. 1-10).
Regarding claim 2, Day further discloses notches adapted to be inwardly deformed (col. 3, ll. 1-5) by an inner wall as recited since it has the structure as recited.
Regarding claim 3, Day further discloses notches having outer surface projects away with respect to outer surface (23) of the side wall in a radially outward direction (Fig 1).
Regarding claim 4, Day further discloses notches (20) having a wedge-like shape and wherein outer surface of the notches is increasing distance from the flange (6) set further away from outer surface (23) of the side wall (Fig 1).
Regarding claim 8, Day further discloses outer diameter of the cup around the notches is substantially constant over the length of the notches (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,721,367 to Fletcher in view of US 2006/0249519 to Kavehzad.
Regarding claim 1, Fletcher discloses a stackable cup for producing a beverage capsule (intended use), comprising a side wall (3), extending between a bottom end (2) and top end, a flange (A, Fig 2 below) arranged at top end of the side wall, the side wall defining an interior of the cup, the flange defines an opening towards interior of the cup, wherein a plurality of stacking notches (7) which outwardly protrude from an outer surface of the side wall.  Fletcher does not teach the stacking notches inwardly deformable.  Kavehzad discloses a container (10) for beverage, and in particular discloses a protruding notch (55) outwardly protruding from outer surface of the sidewall, the notch being inwardly deformable to a deformed state (Fig 4c) upon introduction of a radially inward force, wherein the notch in deformed state is substantially flush with outer surface of sidewall (Fig 4c).  One of ordinary skill in the art would have found it obvious to make the notches of Fletcher deformable as suggested by Kavehzad in order to facilitate flow of liquid contents of the container (Kavehzad, abstract).



    PNG
    media_image1.png
    557
    447
    media_image1.png
    Greyscale


Regarding claim 3, Fletcher further discloses notches having an outer surface project away with respect to outer surface of the side wall in radially outward direction (Fig 1).
Regarding claim 5, Fletcher further discloses each of the notches comprising a step surface (B) which faces away from flange and which is set at an angle with respect to a plane of the flange (Fig 1) and angle may be as recited.

Claim 1, 6-7, 9, 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,208,631 to Edwards in view of Day.
Regarding claim 1, Edwards discloses a stackable cup (Fig 1) for producing a beverage capsule (intended use), comprising a side wall (16), extending between a bottom end (14) and top end (18), a flange (20) arranged at top end of the side wall, the side wall defining an interior of the cup, the flange defines an opening towards interior of the cup (Figs 1-2), wherein a plurality of stacking notches (22) which outwardly protrude from an outer surface of the side wall.  Edwards does not teach the stacking notches inwardly deformable.  Day discloses a container (Fig 1) and in particular discloses a plurality of stacking notches (20), the notches being inwardly deformable (Figs 3, 5, col. 3, ll. 66-68, col. 4, ll. 1-10).  One of ordinary skill in the art would have found it obvious to also make the notches of Edwards inwardly deformable as suggested by Day in order to facilitate stacking.
Regarding claim 6, Edwards further discloses side wall (16) having at least partial frustoconical shape (Fig 1).
Regarding claim 7, Edwards further discloses notches (22) provided at fructoconical portion of the side wall (16) (Fig 1).
Regarding claim 9, as best understood, Edwards does not teach outer diameters having dimensions as recited; however, one of ordinary skill in the art would have found it obvious to change the dimensions of the container such that outer diameter around the notches is substantially larger than opening for controlling dispensing since it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 11, as best understood, Edwards disclose an outer diameter of the cup around the notches and adjacent capable of being substantially smaller than diameter of an annular recess since it has the structure as recited.
Regarding claim 12, Edwards further discloses notches (22) evenly distributed around circumference of the side wall (16) (Fig 1).
Regarding claim 14, Edwards further discloses three notches (22) evenly distributed around the circumference of the side wall but does not explicitly teach them 120 degrees apart.  However, one of ordinary skill in the art would have found it obvious to optimize the positioning of notches such that they remain evenly distributed around the sidewall but at 120 degrees apart to facilitate stacking since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Edwards further discloses each of the stacking notches (22) having a width in tangential direction, nominal portions of the sidewall in between notches having a width greater than width of notches (Fig 1).
Regarding claim 16, the modified Edwards teaches the cup of claim 15 but does not teach width of notch being the same as width of nominal portions.  However, one of ordinary skill in the art would have found it obvious to optimize the dimensions and positioning of the notches such that the widths were equal in order to facilitate stacking since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Day and US 2018/0194545 to Bisio.
Regarding claim 10, the modified Edwards teaches the cup of claim 1 but does not teach an annular recess on the flange.  However, Bisio discloses a cup (1) having annular recess (14) on flange (10) and one of ordinary skill in the art would have found it obvious to incorporate an annular recess to the modified Edwards as suggested by Bisio in order to facilitate sealing.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher in view of Kavehzad and US 2018/0178972 to Mondillon et al. (Mondillon).
Regarding claim 13, the modified Fletcher teaches the cup of claim 3 but does not teach each of the notches having two sides having the shape as recited.  However, Mondillon discloses a capsule cup (Fig 1) and in particular discloses stacking notch (6) having two opposite sides (63, 64) having a curved shape and tapering towards nominal portions of the side wall (top and bottom of the side wall).  One of ordinary skill in the art would have found it obvious to change the shape of the Fletcher sides to be curved shape as suggested by Mondillon in order to facilitate stacking.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735